El Juez Asociado Sk. Wole,
emitió la opinión del tribunal.
Esta es una apelación interpuesta contra sentencia de la Corte de Distrito de Ponce, de la cual se desprende que en el acto del juicio, el demandado y apelado, que ya Labia contes-tado la demanda, presentó una impugnación a la demanda, *1160alegando qne no aducía hechos suficientes qne constituyeran una causa de acción, y la corte declaró con lugar dicha ob-jeción.
' - La demanda alega en concreto los siguientes hechos: que algunos de los herederos* de Félix Olivieri Cervoni entablaron acción en equidad ante la Corte de Distrito de los Estados Unidos para Puerto Rico, contra otros de los herederos de dicho causante. Una de las fincas objeto de dicho pleito, era la hacienda Limón, que en el curso de dicha acción fue puesta en administración judicial; que- los derechos del citado cau-sante, a dicha Hacienda, nacieron de un contrato equivocada-mente llamado por las partes de arrendamiento y promesa de venta, de fecha 24 de octubre de 1900, que en realidad fué y es una venta hecha por la Sucesión de Don Vicente Alvarado, al citado causante, por la suma de $15,600, que el citado Oli-vieri se obligó a pagar a dicha sucesión, en el término de ocho años, a contar del primero de agosto de 1900, con el interés del 12% anual, cuyos intereses representaban en el contrato de venta, los cánones de arrendamiento; que los herederos de Alvarado, alegando ser dueños de la finca Limón, intervi-nieron en dicha acción, y pidieron la devolución de dicha finca, en virtud del expresado contrato erróneamente llamado de arrendamiento y promesa de venta, y en virtud también de falta de cumplimiento del mismo, por parte de Olivieri y sus herederos, cuya demanda e intervención fueron contestadas por las partes en el pleito principal; que durante el expre-sado litigio entre los interventores y las partes .principales del pleito, y por razón del reconocimiento, y admisión, hechas ■ solemne y judicialmente . por dichos interventores, declarando que el expresado contrato erróneamente llamado de arrendamiento y promesa de venta, era en realidad una hipoteca, y como consecuencia de dicha admisión, la Corte Federal, dictó una orden, con el consentimiento de ambas partes, de fecha 7 de junio de 1907, decretando que la finca Limón pertenecía a la Sucesión Olivieri, afecta a una hipoteca por el importe del precio de la compra a favor de los inter-*1161ventores; que en el mes de mayo de 1910, la Corte Federal dictó sentencia resolviendo la acción principal y disponiendo que los acreedores cuyos derechos habían sido resueltos por las órdenes anteriores de dicho tribunal, podían ejecutar sus respectivos créditos después de pagadas las deudas de la ad-ministración judicial, con cuya sentencia quedaron determi-nados los derechos de los interventores, quedando pendiente de fijarse la cuantía de sus créditos; que los interven-tores, por medio de escritura pública, vendieron y cedieron dicho gravamen, hipoteca o derechos litigiosos en la finca Limón, a Walter Mck. Jones, por la suma de $18,000, paga-deros $5,000 el primer de enero de 1911 y $3,250 el primero de cada uno de los años sucesivos, y en dicha escritura sé con-signaron todos los hechos conducentes al pronunciamiento de las sentencias de 7 de junio de 1907 y mayo de 1910, ha-biendo consignado que Mr. Mck. Jones quedaría obligado a todas las resultancias del expresado pleito ante la Corte Federal; que Jones presentó en la Corte Federal una petición que no fué notificada a los demandantes, en la cual reclamaba la cantidad de $14,000 más ,o menos, por concepto de arrenda-mientos vencidos durante los años de 1900 a 1908, procedentes del expresado contrato de arrendamiento y promesa de venta; que los demandantes están dispuestos a pagar y reembolsar al citado Walter Mck. Jones, la suma de $18,000, de acuerdo con el contrato que celebró con la Sucesión Alvarado, o en la forma que el Tribunal estime procedente, con intereses y costas, para.que por dicho montante el tribunal declare nulos los derechos litigiosos vendidos por.la Sucesión Alvarado al citado Walter Mck. Jones.
Los hechos expresados no colocan á los demandantes y apelantes al amparo de los preceptos del artículo 1438 del Código Civil, relativos a créditos litigiosos. Según se des-prende de las mismas manifestaciones de los apelantes, no existió litigio alguno entre ellos y la. sucesión Alvarado con respecto a la existencia de dicho crédito. Aceptaron que era una deuda con el carácter de hipoteca. El apelado la consi-*1162deró con otro carácter, o sea como arrendamientos vencidos; pero esa pretensión no puede invocarse para la cosa cedida,' transformándola en nn crédito litigioso,' antes de sn cesión,-Ya el pleito había terminado antes de la expresada cesión. El haber presentado el apelado nna petición en la Corte Federal, no transforma la-naturaleza de-dicho crédito. Según se alega en la demanda,-dicha petición no fué nunca notificada a los apelantes ni consta que la Corte Federal dictara resolu-ción alguna en cuanto a ella, • Es- indudable que los apelantes-nunca contestaron dicha petición y de acuerdo con el artículo 1438- del Código Civil, un crédito no és litigioso hasta que se presenta la contestación a la demanda. El artículo 1438, trata de-reclamaciones contra nna deuda.- En este-caso la discusión no versaba acerca de la deuda, sino sobre la natu-raleza de los derechos dé los apelantes, a la finca de la- cual fueron posesionados por Alvarado o su sucesión. ■ La cues-tión debatida es si poseían la finca como dueños, afecta a una-hipoteca, o como meros arrendatarios. El crédito existente no estaba en disputa. Los apelantes no están en condiciones de invocar ni el espíritu ni el texto del artículo 1438 ya citado.
Si, como afirman los apelantes, la contestación presentada en el presente pleito pudiera interpretarse- en el sentido de que la naturaleza de los derechos poseídos por ellos continuó siendo impugnada por la Sucesión- Alvarado en 1a- Corte Federal, y que la sentencia de dicha corte no resolvió defini-tivamente la cuestión en litigio, en este caso podría alegarse contra la demanda de este pleito, la objeción de litis pen-dencia. Para que los apelantes pudieran ejercitar el derecho de redención, tendrían que probar su alegación de que la finca estaba únicamente afecta a una hipoteca. Tal prueba sería condición previa, para ejercitar el derecho de redención, -pero como hemos dicho, el carácter de los derechos discutidos, es precisamente el objeto alegado de la intervención de Alvarado, y éste pleito está sujeto a la objeción de litis pendencia.
Sin embargo, creemos, que no púede interpretarse en esa forma la contestación Es absurdo querer leer entre líneas *1163en una demanda, algo que está en contradicción con sus pro-pias alegaciones. La alegación principal de la demanda, se refiere a la naturaleza de los derechos controvertidos, y cuando se excepciona una demanda, el demandante tiene que aceptar las consecuencias de sus propias alegaciones.- Los casos citados por los apelantes, 110, Cal., 169; 99 Cal.,, 259, y 113 Cal., 532, solamente sientan la doctrina de. que, cuando un demandante procede a la celebración del juicio, y se dicta sen-tencia a su favor, si la demanda carece de alguna alegación que se expresa en la contestación a la demanda, se estima que las omisiones de la deriianda lian quedado, después del juicio, subsanadas o suplidas por la contestación. Esto es equiva-lente a una renuncia o a no poder ir contra sus propios actos. De cualquier manera, cuando la demanda ha sido excep-cionada, como la cuestión queda concretada a las alegaciones, la demanda es lo único que.hay que afirmar. El demandado tiene derecho a que en la demanda se le informe de la. natura-leza de la acción ejercitada por el demandante. El deman-. dante debe por medio de enmiendas o en otra forma, infor-mar al demandado de los hechos en que funda su acción.
La otra cuestión principal, planteada por los apelantes es que tienen derecho a la redención, en virtud del artículo 1407 del Código Civil, cuyo texto es como sigue:
“Artículo 1407. — En la venta de bienes'inmuebles, aun cuando se hubiera estipulado que por falta de pago del precio eú el tiempo con-venido tendrá lugar de pleno derecho la resolución del contrato, el com-prador podrá pagar, aún después de expirado el término, ínterin no haya sido requerido judicialmente o por acta notarial. Hecho el reque-rimiento) el-juez no podrá concederle nuevo término.”
Si pudiéramos considerar la contestación, ella nos demos-traría que existió una citación judicial, pero estamos obli-gados a estudiar la demanda tal como está presentada. Opi-namos que las palabras “el comprador podrá pagar,” signi-fican lo que ellas mismas dicen. Es necesario que se haga el pago o su equivalente. La demanda no alega ni pago ni ofrecimiento de pago. Para poder invocar los preceptos de *1164este artículo, es necesario baber hecho la consignación, o al menos alegar el ofrecimiento de pago, y la negativa de su aceptación. Tal alegación no se hizo. Además, el demandante se limita .a ofrecer pagar a Jones, lo que éste pagó a la Suce-sión Alvarado, a aceptar sus responsabilidades o pagar las cantidades que el tribunal determine. No se hizo ofreci-miento de pagar el crédito original, que fué lo que adquirió Jones. Además, la actitud y admisiones de las partes están demostrando que para el ejercicio de sus derechos, descan-saban en el artículo 1438 y no en el 1407. La sentencia ape-lada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary, firmó haciendo constar estar conforme con la sentencia, pero no con la opinión en que se basa.